DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 10/21/2020.
Claims 5, 12, and 19 are cancelled.
Claims 1-4, 6-11, 13-18, and 20 are pending.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2016/0299955) of record, in view of Humayun et al. (US Patent 9,746,985) of record and Wendte (US Patent 5,771,169) of record, further in view of Bell et al (US Patent Pub 2003/0200192).
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2016/0299955) of record, in view of Lowe et al. (US Patent 9,552,412) and Wendte (US Patent 5,771,169) of record, further in view of Bell et al (US Patent Pub 2003/0200192) of record.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2016/0299955) of record, in view of Lowe et al. (US Patent 9,552,412), Wendte (US Patent .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2016/0299955) (Jain) of record, in view of Humayun et al. (US Patent 9,746,985) (Humayun) of record and Wendte (US Patent 5,771,169) of record, further in view of Bell et al (US Patent Pub 2003/0200192) (Bell) of record.
In regards to claim 1, Jain discloses a method for data analysis using a plurality of map data, the method comprising:
a.	generating recommendation data from a plurality of corpus data (Jain at para. 0034)1;
c.	determining a plurality of nouns from the generated recommendation data (Jain at paras. 0037, 0044)2;
d.	presenting the determined plurality of nouns to a user (Jain at paras. 0037, 0044, 0062)3;
e.	in response to presenting the determined plurality of nouns to the user, receiving a plurality of predictor variables (Jain at Fig. 8A; paras. 0044, 0062)4;
f.	determining a plurality of target variables based on the received plurality of predictor variables and the generated recommendation data (Jain at para. 0044)5;
g.	determining a weight for each predictor variable within the plurality of predictor variables based on the determined plurality of target variables (Jain at paras. 0044, 0064)6; and
h.	presenting the plurality of predictor variables and the determined weight of each predictor variable to the user.  Jain at Fig. 8B; para. 0064.
Jain does not expressly disclose (1) displaying, on a device screen, a map to a user, (2) in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, (3) determining the plurality of nouns based on the received user region, and (4) wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables.
Humayun discloses a system and method for analyzing articles to detect a threat of a biological threat, for example.  Articles are analyzed for a particular event, city, region, country, or other geographical limit.  Humayun at col. 40, lines 7-10.  Keywords (i.e., plurality of nouns) are counted and compared to a threshold value in order to detect anomalies within a particular specified geographic region (i.e., determining the plurality of nouns based on the received user region).  Humayun at col. 4, lines 20-30, 60-64.  Geographic regions are selected by a user via a displayed map interface (i.e., displaying … a map to a user; in response to the user selecting a user region … receiving the user region … of the displayed map).  Humayun at col. 54, line 67; col. 55, lines 1-4.  Humayan further discloses a results tab that lists documents (i.e., at least one text document) related to the topics (i.e., predictor variables).  The list of documents shows a “subject” (i.e., text portion from at least one text document), which relates to the topic (i.e., predictor variable).  Humayan at Fig. 12.
Jain and Humayun are analogous art because they are both directed to the same field of endeavor of text mining.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the features of (1) displaying, on a device screen, a map to a user, (2) in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, (3) determining the plurality of nouns based on the received user region, and (4) wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables, as disclosed by Humayun.
The motivation for doing so would have been to provide a system to monitor large data sets that cover many countries or regions around the globe while allowing the user to limit analysis to a particular region.  Humayun at col. 16, lines 62-66.
Jain in view of Humayun does not expressly disclose wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region.  Humayun does disclose selection of a user region using a displayed map, as discussed above.  
Wendte discloses a system and method for analyzing spatial data utilizing agricultural maps of farms.  Wendte at abstract.  A user selects a geographical region for analysis by utilizing a drawing tool from the toolbox of the user interface.  The drawing tool allows the user to draw geometric shapes and polygons on the displayed agricultural map (i.e., drawing a closed shape within the displayed map indicating the user region).  Wendte at col. 8, lines 22-54.  
Jain, Humayun, and Wendte are analogous art because they are all directed to the same field of endeavor of data analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Humayun by adding the feature of wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region, as disclosed by Wendte.  Since Humayun already discloses allowing a user to select a region on a displayed map and also discloses mapping tools that can be used for this selection (Humayun at col. 55, lines 1-2), one of ordinary skill in the art could modify this interface by adding the drawing tools disclosed by Wendte.
The motivation for doing so would have been to allow for flexibility, allowing a user to analyze data within a specific desired region.  Wendte at col. 10, lines 60-67; col. 11, lines 1-7.
Jain in view of Humayun and Wendte does not expressly disclose wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables.
Bell discloses a system and method that processes event information for distribution based on topical, temporal, and/or geographic associations for any event type.  The analysis establishes cross referencing of event data, which allows identification of patterns, trends, and behaviors.  Bell at para. 0020.  Topic attributes (i.e., predictor variables) are arranged hierarchically in a topic attribute window for selection by a user (i.e., displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables).  Bell at para. 0034. 
Jain, Humayun, Wendte, and Bell are analogous art because they are all directed to the same field of endeavor of data analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Hamauyn and Wendte by adding the feature of wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables, as disclosed by Bell.
The motivation for doing so would have been because providing topics in a hierarchical manner (i.e., hierarchical tree structure) allow for querying the data in an efficient manner.  Bell at para. 0131.

In regards to claim 2, Jain in view of Humayun, Wendte, and Bell discloses the method of claim 1, wherein generating the recommendation data from the plurality of corpus data comprises performing morphological analysis on the plurality of corpus data.  Jain at Fig. 9; paras. 0034, 0065.7
In regards to claim 3, Jain in view of Humayun, Wendte, and Bell discloses the method of claim 1, wherein determining the plurality of nouns from the generated recommendation data based on the received user region comprises searching the generated recommendation data for a plurality of frequently occurring nouns associated with the received user region and filtering the plurality of frequently occurring nouns based on a threshold to determine the plurality of nouns.  Humayun at col. 40, lines 60-65.8
In regards to claim 4, Jain in view of Humayun, Wendte, and Bell discloses the method of claim 1, wherein presenting the determined plurality of nouns to the user comprises displaying a number of occurrences corresponding to each noun within the plurality of nouns.  Jain at Fig. 8A.9
In regards to claim 6, Jain in view of Humayun, Wendte, and Bell discloses the method of claim 1, wherein determining the weight for each predictor variable within the plurality of predictor based on the determined plurality of target variables comprises calculating a chi-square value for each predictor variable within the plurality of predictor variables.  Jain at para. 0064.10
In regards to claim 7, Jain in view of Humayun, Wendte, and Bell discloses the method of claim 1, wherein the plurality of corpus data is selected from the group consisting of a plurality of terrain information, a plurality of meteorological information, and a plurality of accident information (Humayun at col. 12, lines 7-28)11.

In regards to claim 8, Jain discloses a computer system for data analysis using a plurality of map data, comprising:
a.	one or more processors, one or more computer readable memories, one or more computer readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Jain at Fig. 15), wherein the computer system is capable of performing a method comprising:
i.	generating recommendation data from a plurality of corpus data (Jain at para. 0034)12;
iii.	determining a plurality of nouns from the generated recommendation data (Jain at paras. 0037, 0044)13;
iv.	presenting the determining plurality of nouns to a user (Jain at paras. 0037, 0044, 0062)14;
	v.	in response to presenting the determined plurality of nouns to the user, receiving a plurality of predictor variables (Jain at Fig. 8A; paras. 0044, 0062)15;
vi.	determining a plurality of target variables based on the received plurality of predictor variables and the generated recommendation data (Jain at para. 0044)16;
vii.	determining a weight for each predictor variable within the plurality of predictor variables based on the determined plurality of target variables (Jain at paras. 0044, 0064)17; and
viii.	presenting the plurality of predictor variables and the determined weight of each predictor variable to the user.  Jain at Fig. 8B; para. 0064.
Jain does not expressly disclose (1) displaying, on a device screen, a map to a user, (2) in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, (3) determining the plurality of nouns based on the received user region, and (4) wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables.
Humayun discloses a system and method for analyzing articles to detect a threat of a biological threat, for example.  Articles are analyzed for a particular event, city, region, country, or other geographical limit.  Humayun at col. 40, lines 7-10.  Keywords (i.e., plurality of nouns) are counted and compared to a threshold value in order to detect anomalies within a particular specified geographic region (i.e., determining the plurality of nouns based on the received user region).  Humayun at col. 4, lines 20-30, 60-64.  Geographic regions are selected by a user via a displayed map interface (i.e., displaying … a map to a user; in response to the user selecting a user region … receiving the user region … of the displayed map).  Humayun at col. 54, line 67; col. 55, lines 1-4.  Humayan further discloses a results tab that lists documents (i.e., at least one text document) related to the topics (i.e., predictor variables).  The list of documents shows a “subject” (i.e., text portion from at least one text document), which relates to the topic (i.e., predictor variable).  Humayan at Fig. 12.
Jain and Humayun are analogous art because they are both directed to the same field of endeavor of text mining.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the features of (1) displaying, on a device screen, a map to a user, (2) in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, (3) determining the plurality of nouns based on the received user region, and (4) wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables, as disclosed by Humayun.
The motivation for doing so would have been to provide a system to monitor large data sets that cover many countries or regions around the globe while allowing the user to limit analysis to a particular region.  Humayun at col. 16, lines 62-66.
Jain in view of Humayun does not expressly disclose wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region.  Humayun does disclose selection of a user region using a displayed map, as discussed above.  
Wendte discloses a system and method for analyzing spatial data utilizing agricultural maps of farms.  Wendte at abstract.  A user selects a geographical region for analysis by utilizing a drawing tool from the toolbox of the user interface.  The drawing tool allows the user to draw geometric shapes and polygons on the displayed agricultural map (i.e., drawing a closed shape within the displayed map indicating the user region).  Wendte at col. 8, lines 22-54.  
Jain, Humayun, and Wendte are analogous art because they are all directed to the same field of endeavor of data analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Humayun by adding the feature of wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region, as disclosed by Wendte.  Since Humayun already discloses allowing a user to select a region on a displayed map and also discloses mapping tools that can be used for this selection (Humayun at col. 55, lines 1-2), one of ordinary skill in the art could modify this interface by adding the drawing tools disclosed by Wendte.
The motivation for doing so would have been to allow for flexibility, allowing a user to analyze data within a specific desired region.  Wendte at col. 10, lines 60-67; col. 11, lines 1-7.
Jain in view of Humayun and Wendte does not expressly disclose wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables.
Bell discloses a system and method that processes event information for distribution based on topical, temporal, and/or geographic associations for any event type.  The analysis establishes cross referencing of event data, which allows identification of patterns, trends, and behaviors.  Bell at para. 0020.  Topic attributes (i.e., predictor variables) are arranged hierarchically in a topic attribute window for selection by a user (i.e., displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables).  Bell at para. 0034. 
Jain, Humayun, Wendte, and Bell are analogous art because they are all directed to the same field of endeavor of data analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Hamauyn and Wendte by adding the feature of wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables, as disclosed by Bell.
The motivation for doing so would have been because providing topics in a hierarchical manner (i.e., hierarchical tree structure) allow for querying the data in an efficient manner.  Bell at para. 0131.

Claims 9-11, 13, and 14 are essentially the same as claims 2-4, 6, and 7, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 15-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a computer program product comprising one or more computer readable storage medium and program instructions stored thereon to be executed by a processor.  Jain at Fig. 15.  Therefore, they are rejected for the same reasons.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2016/0299955) (Jain) of record, in view of Lowe et al. (US Patent 9,552,412) (Lowe) and Wendte (US Patent 5,771,169) of record, further in view of Bell et al (US Patent Pub 2003/0200192) (Bell) of record.
In regards to claim 1, Jain discloses a method for data analysis using a plurality of map data, the method comprising:
a.	generating recommendation data from a plurality of corpus data (Jain at para. 0034)18;
c.	determining a plurality of nouns from the generated recommendation data (Jain at paras. 0037, 0044)19;
d.	presenting the determined plurality of nouns to a user (Jain at paras. 0037, 0044, 0062)20;
e.	in response to presenting the determined plurality of nouns to the user, receiving a plurality of predictor variables (Jain at Fig. 8A; paras. 0044, 0062)21;
f.	determining a plurality of target variables based on the received plurality of predictor variables and the generated recommendation data (Jain at para. 0044)22;
g.	determining a weight for each predictor variable within the plurality of predictor variables based on the determined plurality of target variables (Jain at paras. 0044, 0064)23; and
h.	presenting the plurality of predictor variables and the determined weight of each predictor variable to the user.  Jain at Fig. 8B; para. 0064.
Jain does not expressly disclose determining the plurality of nouns based on the received user region, wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables.
Lowe discloses a system and method to provide a Boolean query interface to the user and allow the user to search for documents based on various filters, which include location/geographic regions.  Lowe at Fig. 3; col. 7, lines 50-57.  Based on the user’s query, the system retrieves documents and performs term frequency analysis to determine keywords and named entities (i.e., determining the plurality of nouns based on the received user region).  Lowe at col. 8, lines 30-61.  Lowe further discloses allowing a user to select a particular topic (i.e., predictor variable) displayed in a tile interface.  In response to the user selection, representative articles (i.e., at least one text document) and its snippet (i.e., a text portion from the at least one text document) are displayed.  The snippet (i.e., text portion) relates to the topic (i.e., predictor variable) that was selected and the percentage of documents unique to the topic is also displayed (i.e., weight of the predictor variable).  Lowe at Fig. 4; col. 4, lines 9-29.
Jain and Lowe are analogous art because they are both directed to the same field of endeavor of text mining.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the features of determining the plurality of nouns based on the received user region, wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables, as disclosed by Lowe.
The motivation for doing so would have been to provide an intuitive, dynamically adjusted visual interface to the user.  Lowe at col. 3, lines 33-36.
Jain in view of Lowe does not expressly disclose displaying, on a device screen, a map to a user, in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, and wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region.    
Wendte discloses a system and method for analyzing spatial data utilizing agricultural maps of farms.  Wendte at abstract.  A user selects a geographical region for analysis by utilizing a drawing tool from the toolbox of the user interface.  The drawing tool allows the user to draw geometric shapes and polygons on the displayed agricultural map (i.e., drawing a closed shape within the displayed map indicating the user region).  Wendte at col. 8, lines 22-54.  
Jain, Lowe, and Wendte are analogous art because they are all directed to the same field of endeavor of data analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Lowe by adding the features of displaying, on a device screen, a map to a user, in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, and wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region, as disclosed by Wendte.  Since Lowe already discloses allowing a user to select a region by selecting listed filters (Lowe at Fig. 3), one of ordinary skill in the art could modify this interface by adding the drawing tools disclosed by Wendte.
The motivation for doing so would have been to allow for flexibility, allowing a user to analyze data within a specific desired region.  Wendte at col. 10, lines 60-67; col. 11, lines 1-7.
Jain in view of Lowe and Wendte does not expressly disclose wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables.
Bell discloses a system and method that processes event information for distribution based on topical, temporal, and/or geographic associations for any event type.  The analysis establishes cross referencing of event data, which allows identification of patterns, trends, and behaviors.  Bell at para. 0020.  Topic attributes (i.e., predictor variables) are arranged hierarchically in a topic attribute window for selection by a user (i.e., displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables).  Bell at para. 0034. 
Jain, Lowe, Wendte, and Bell are analogous art because they are all directed to the same field of endeavor of data analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Lowe and Wendte by adding the feature of wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables, as disclosed by Bell.
The motivation for doing so would have been because providing topics in a hierarchical manner (i.e., hierarchical tree structure) allow for querying the data in an efficient manner.  Bell at para. 0131.

In regards to claim 2, Jain in view of Lowe, Wendte, and Bell discloses the method of claim 1, wherein generating the recommendation data from the plurality of corpus data comprises performing morphological analysis on the plurality of corpus data.  Jain at Fig. 9; paras. 0034, 0065.24
In regards to claim 3, Jain in view of Lowe, Wendte, and Bell discloses the method of claim 1, wherein determining the plurality of nouns from the generated recommendation data based on the received user region comprises searching the generated recommendation data for a plurality of frequently occurring nouns associated with the received user region and filtering the plurality of frequently occurring nouns based on a threshold to determine the plurality of nouns.  Lowe at col. 8, lines 30-61.25
In regards to claim 4, Jain in view of Lowe, Wendte, and Bell discloses the method of claim 1, wherein presenting the determined plurality of nouns to the user comprises displaying a number of occurrences corresponding to each noun within the plurality of nouns.  Jain at Fig. 8A.26
In regards to claim 6, Jain in view of Lowe, Wendte, and Bell discloses the method of claim 1, wherein determining the weight for each predictor variable within the plurality of predictor based on the determined plurality of target variables comprises calculating a chi-square value for each predictor variable within the plurality of predictor variables.  Jain at para. 0064.27

In regards to claim 8, Jain discloses a computer system for data analysis using a plurality of map data, comprising:
a.	one or more processors, one or more computer readable memories, one or more computer readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Jain at Fig. 15), wherein the computer system is capable of performing a method comprising:
i.	generating recommendation data from a plurality of corpus data (Jain at para. 0034)28;
iii.	determining a plurality of nouns from the generated recommendation data (Jain at paras. 0037, 0044)29;
iv.	presenting the determining plurality of nouns to a user (Jain at paras. 0037, 0044, 0062)30;
	v.	in response to presenting the determined plurality of nouns to the user, receiving a plurality of predictor variables (Jain at Fig. 8A; paras. 0044, 0062)31;
vi.	determining a plurality of target variables based on the received plurality of predictor variables and the generated recommendation data (Jain at para. 0044)32;
vii.	determining a weight for each predictor variable within the plurality of predictor variables based on the determined plurality of target variables (Jain at paras. 0044, 0064)33; and
viii.	presenting the plurality of predictor variables and the determined weight of each predictor variable to the user.  Jain at Fig. 8B; para. 0064.
Jain does not expressly disclose determining the plurality of nouns based on the received user region, wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables.
Lowe discloses a system and method to provide a Boolean query interface to the user and allow the user to search for documents based on various filters, which include location/geographic regions.  Lowe at Fig. 3; col. 7, lines 50-57.  Based on the user’s query, the system retrieves documents and performs term frequency analysis to determine keywords and named entities (i.e., determining the plurality of nouns based on the received user region).  Lowe at col. 8, lines 30-61.  Lowe further discloses allowing a user to select a particular topic (i.e., predictor variable) displayed in a tile interface.  In response to the user selection, representative articles (i.e., at least one text document) and its snippet (i.e., a text portion from the at least one text document) are displayed.  The snippet (i.e., text portion) relates to the topic (i.e., predictor variable) that was selected and the percentage of documents unique to the topic is also displayed (i.e., weight of the predictor variable).  Lowe at Fig. 4; col. 4, lines 9-29.
Jain and Lowe are analogous art because they are both directed to the same field of endeavor of text mining.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the features of determining the plurality of nouns based on the received user region, wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables, as disclosed by Lowe.
The motivation for doing so would have been to provide an intuitive, dynamically adjusted visual interface to the user.  Lowe at col. 3, lines 33-36.
Jain in view of Lowe does not expressly disclose displaying, on a device screen, a map to a user, in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, and wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region.    
Wendte discloses a system and method for analyzing spatial data utilizing agricultural maps of farms.  Wendte at abstract.  A user selects a geographical region for analysis by utilizing a drawing tool from the toolbox of the user interface.  The drawing tool allows the user to draw geometric shapes and polygons on the displayed agricultural map (i.e., drawing a closed shape within the displayed map indicating the user region).  Wendte at col. 8, lines 22-54.  
Jain, Lowe, and Wendte are analogous art because they are all directed to the same field of endeavor of data analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Lowe by adding the features of displaying, on a device screen, a map to a user, in response to the user selecting a user region from the displayed map, receiving the user region corresponding to a geographic area of the displayed map, and wherein the user selecting the user region comprises the user drawing a closed shape within the displayed map indicating the user region, as disclosed by Wendte.  Since Lowe already discloses allowing a user to select a region by selecting listed filters (Lowe at Fig. 3), one of ordinary skill in the art could modify this interface by adding the drawing tools disclosed by Wendte.
The motivation for doing so would have been to allow for flexibility, allowing a user to analyze data within a specific desired region.  Wendte at col. 10, lines 60-67; col. 11, lines 1-7.
Jain in view of Lowe and Wendte does not expressly disclose wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables.
Bell discloses a system and method that processes event information for distribution based on topical, temporal, and/or geographic associations for any event type.  The analysis establishes cross referencing of event data, which allows identification of patterns, trends, and behaviors.  Bell at para. 0020.  Topic attributes (i.e., predictor variables) are arranged hierarchically in a topic attribute window for selection by a user (i.e., displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables).  Bell at para. 0034. 
Jain, Lowe, Wendte, and Bell are analogous art because they are all directed to the same field of endeavor of data analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Lowe and Wendte by adding the feature of wherein the presented plurality of predictor variables (disclosed by Jain) is displayed in a hierarchical tree structure illustrating relationships between the plurality of predictor variables, as disclosed by Bell.
The motivation for doing so would have been because providing topics in a hierarchical manner (i.e., hierarchical tree structure) allow for querying the data in an efficient manner.  Bell at para. 0131.

Claims 9-11, and 13 are essentially the same as claims 2-4, and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 15-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a computer program product comprising one or more computer readable storage medium and program instructions stored thereon to be executed by a processor.  Jain at Fig. 15.  Therefore, they are rejected for the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2016/0299955) (Jain) of record, in view of Lowe et al. (US Patent 9,552,412) (Lowe), Wendte (US Patent 5,771,169) of record, and Bell et al (US Patent Pub 2003/0200192) (Bell) of record, further in view of Humayun et al. (US Patent 9,746,985) (Humayun) of record.
In regards to claim 7, Jain in view of Lowe, Wendte, and Bell discloses the method of claim 1, but does not expressly disclose wherein the plurality of corpus data is selected from the group consisting of a plurality of terrain information, a plurality of meteorological information, and a plurality of accident information.
Humayun discloses a system and method for analyzing articles to detect a threat of a biological threat, for example.  Articles are analyzed for a particular event, city, region, country, or other geographical limit.  Humayun at col. 40, lines 7-10.  Humayn discloses the sources of data relate to natural disasters, meteorological data, public health data, etc.  (Humayun at col. 12, lines 7-28)34.
Jain, Lowe, Wendte, Bell, and Humayan are analogous art because they are all directed to the same field of endeavor of data analysis.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain in view of Lowe, Wendte, and Bell by adding the feature of wherein the plurality of corpus data is selected from the group consisting of a plurality of terrain information, a plurality of meteorological information, and a plurality of accident information, as disclosed by Humayan.
The motivation for doing so would have been because it would provide global event detection and tracking capability to provide early warnings of biological events.  Humayan at col. 12, lines 17-21.

Claim 14 is essentially the same as claim 7 in the form of a system.  Therefore, it is rejected for at least the same reasons.

Response to Arguments
Rejection of claims 1-20 under 35 U.S.C. 103
Claims 5, 12, and 19 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges the cited prior art fails to disclose “wherein presenting the plurality of predictor variables and the determined weight of each predictor variable to the user further comprises displaying a text portion from at least one text document, and wherein the displayed text portion contains text data related to at least one predictor variable of the plurality of predictor variables.”  Remarks at 10.  Applicant argues Humayan, which was relied upon for disclosing the limitation previously recited in cancelled claim 5, does not disclose the amended limitation because Humayan discloses the list of documents in a separate tab and the list of documents only provide links to the full document while the claimed invention requires the documents to be displayed along with the plurality of predictor variables and not in a tab.  Remarks at 11.  The Examiner respectfully disagrees.
Examiner is required to give claim limitations their broadest reasonable interpretation, in light of the specification.  MPEP 2111.  In this case, the limitation recites “displaying a text portion from at least one text document” and the “text portion contains text data related to at least one predictor variable of the plurality of predictor variables.”  The broadest reasonable interpretation of the first portion merely requires some text part of at least one text document.  A subject, as shown in Fig. 12 of Humayan, is a text portion (i.e., some text part) of each of the documents listed (i.e., at least one text document).  Humayan at Fig. 12.  In regards to the second part of the limitation, the subject is related to “turkish respiratory disease” (i.e., the text portion contains text data related to at least one predictor variable of the plurality of predictor variables) because the claim does not require any specific threshold to determine whether a text portion is deemed to be “related” to a predictor variable.  Therefore, contrary to Applicant’s allegations, Jain in view of Humayan, Wendte, and Bell discloses the limitations of claim 1.  
For at least these reasons, Jain in view of Humayan, Wendte, and Bell discloses the limitations of claim 1.  In regards to claims 8 and 15, Applicant refers to the same arguments as presented for claim 1, which are addressed above.  Therefore, claims 8 and 15 remain rejected for at least the same reasons.
In regards to the dependent claims, Applicant refers to the same arguments as presented in regards to their base claims, which are addressed above.  Therefore, they remain rejected for at least the same reasons.  
Consequently, the rejection to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103 is maintained.

Additional Relevant Prior Art
Additional prior art, deemed relevant to the subject matter of the invention, but not specifically relied upon for the rejections above, are listed on the attached PTO-892 form.  Some examples are:
Griffin (US Patent Pub 2011/0166788) discloses a system and method for automatically measuring the impact of natural conditions on crop yields and to predict the impact of natural conditions on crop yields without the need for human intervention.
Frank et al. (US Patent Pub 2002/0078035) discloses a system and method for spatially coding and displaying information.
Kipersztok et al. (US Patent Pub 2005/0197992) discloses a system and method for combining causal models with reasoning and text processing for knowledge driven decision support.
Nomiyama et al. (US Patent Pub 2006/0015486) discloses a system and method for document data retrieval and reporting that utilizes concept extraction based on keywords in the query.
Downs et al. (US Patent Pub 2010/0153324) discloses a system and method for providing recommendations using information determined for domains of interest to assist users in obtaining information from the domain that is of interest to them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Michael Le/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The input data sets (i.e., corpus of data) are converted into an analytics text set (i.e., generating recommendation data).
        2 Frequently occurring keywords are determined through analysis.  
        3 The frequently occurring keywords are presented to the user.
        4 User selects keywords (i.e., receiving a plurality of predictor variables).
        5 The user’s selected keywords enables the system to search for associated words (i.e., target variables) in the analytics text set (i.e., recommendation data).
        6 An association score (i.e., weight), which determines the correlation value between a selected keyword (i.e., predictor variables) and other associated words (i.e., target variables) in the analytics text set, is determined.
        7 Jain discloses analyzing the input data using options, which include removing stop words and determining stem words, nouns, verbs, etc.  This is interpreted as morphological analysis.
        8 Humayun discloses determining keyword frequencies and comparing them to a threshold value, which would indicate anomalies.  These anomalies are the keywords used for further analysis (i.e., plurality of nouns … associated with the received user region).
        9 As can be seen in Fig. 8A, a keyword’s frequency is displayed in table form along side the keyword.
        10 A chi-square score is determined for the keywords selected by the user (i.e., calculating chi-square value for each predictor value).
        11 Sources relate to natural disasters, meteorological data, public health, etc.  
        12 The input data sets (i.e., corpus of data) are converted into an analytics text set (i.e., generating recommendation data).
        13 Frequently occurring keywords are determined through analysis.  
        14 The frequently occurring keywords are presented to the user.
        15 User selects keywords (i.e., receiving a plurality of predictor variables).
        16 The user’s selected keywords enables the system to search for associated words (i.e., target variables) in the analytics text set (i.e., recommendation data).
        17 An association score (i.e., weight), which determines the correlation value between a selected keyword (i.e., predictor variables) and other associated words (i.e., target variables) in the analytics text set, is determined.
        18 The input data sets (i.e., corpus of data) are converted into an analytics text set (i.e., generating recommendation data).
        19 Frequently occurring keywords are determined through analysis.  
        20 The frequently occurring keywords are presented to the user.
        21 User selects keywords (i.e., receiving a plurality of predictor variables).
        22 The user’s selected keywords enables the system to search for associated words (i.e., target variables) in the analytics text set (i.e., recommendation data).
        23 An association score (i.e., weight), which determines the correlation value between a selected keyword (i.e., predictor variables) and other associated words (i.e., target variables) in the analytics text set, is determined.
        24 Jain discloses analyzing the input data using options, which include removing stop words and determining stem words, nouns, verbs, etc.  This is interpreted as morphological analysis.
        25 Term frequency is calculated and evaluated with respect to a threshold to determine keywords and entities (i.e., frequently occurring nouns)
        26 As can be seen in Fig. 8A, a keyword’s frequency is displayed in table form along side the keyword.
        27 A chi-square score is determined for the keywords selected by the user (i.e., calculating chi-square value for each predictor value).
        28 The input data sets (i.e., corpus of data) are converted into an analytics text set (i.e., generating recommendation data).
        29 Frequently occurring keywords are determined through analysis.  
        30 The frequently occurring keywords are presented to the user.
        31 User selects keywords (i.e., receiving a plurality of predictor variables).
        32 The user’s selected keywords enables the system to search for associated words (i.e., target variables) in the analytics text set (i.e., recommendation data).
        33 An association score (i.e., weight), which determines the correlation value between a selected keyword (i.e., predictor variables) and other associated words (i.e., target variables) in the analytics text set, is determined.
        34 Sources relate to natural disasters, meteorological data, public health, etc.